 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF ALASKA
 8 Equal Employment Opportunity Com’n,                 )
 9                                                     )
                          Plaintiff, and               )      4:18-cv-034 JWS
10                                                     )
     Hanna Hurst,                                      )
11                                                     )
12                        Plaintiff-Intervenor,        )
                                                       )
13                 vs.                                 )      ORDER APPROVING
                                                       )      CONSENT DECREE
14 Sumitomo Metal Mining Pogo, LLC,                    )
15                                                     )
                    Defendant.                         )
16                                                     )
17          The court, having considered the parties’ stipulated Consent Decree f iled at
18
     docket 34, HEREBY ORDERS THAT the Consent Decree be, and the same hereby is,
19
     approved as the final decree of this court in full settlement of this action. This lawsuit is
20
21 hereby dismissed with prejudice and without costs or attorneys’ fees. The court retains
22 jurisdiction of this matter for purposes of enforcing the Consent Decree.
23 Dated this 12th day of June, 2019.
24
                                              /S/
25                                     John W. Sedwick
                                 Senior United States District Judge
26
27
28



              Case 4:18-cv-00034-JWS Document 35 Filed 06/12/19 Page 1 of 1
